106 P.3d 180 (2005)
197 Or. App. 622
Ronald JUAREZ, individually and as personal representative of the Estate of Felix Juarez; Dondi Juarez, individually; and Altagracia Renteiria, individually, Appellants,
v.
WINDSOR ROCK PRODUCTS, INC., an Oregon corporation, Respondent.
03C-15394; A123073.
Court of Appeals of Oregon.
Argued and Submitted January 20, 2005.
Decided February 16, 2005.
*181 Meagan A. Flynn argued the cause for appellants. With her on the briefs was Preston Bunnell & Stone, LLP.
Bruce H. Orr, Portland, argued the cause for respondent. With him on the brief were James E. Bartels, and Meyer & Wyse LLP.
Before EDMONDS, Presiding Judge, and BREWER, Chief Judge, and CENICEROS, Senior Judge.
PER CURIAM.
Affirmed. Kilminster v. Day Management Corp., 323 Or. 618, 919 P.2d 474 (1996).